Citation Nr: 0815341	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for lumbar spine spondylosis status post 
fusion has been received, and if so, whether service 
connection for that disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955, with subsequent service in the Naval Reserve.

This matter before the Board of Veterans' Appeals (Board) 
arises from a June 2005 rating decision in which the RO 
declined to reopen the claim for service connection for 
lumbar spine spondylosis status post post fusion.  The 
veteran perfected an appeal on the denial of his petition to 
reopen in August 2005. 

In March 2008, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO 
in San Antonio; a transcript of that hearing is of record.  
During the hearing, the undersigned agreed to keep the record 
open for 30 days for the veteran to submit additional 
evidence; however, no additional evidence has been received.

The Board's decision granting the petition to reopen the 
claim for service connection for lumbar spine spondylosis 
status post fusion is set forth below. The claim for service 
connection for a lumbar spine disability, on the merits, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  Service connection for a back condition was denied in a 
May 1975 rating decision.  Although the RO notified him of 
this denial later that month, the veteran did not initiate an 
appeal.

2.  In an April 1978 rating decision, the RO reopened the 
veteran's claim for service connection for postoperative 
residuals, fusion of lumbar spine, but denied it on the 
merits.  Although the veteran submitted a request to the RO 
in September 1978 to reopen and reconsider his claim, he 
failed to respond to the RO's October 1978 letter advising 
him that in order to reopen his claim, he must submit new and 
material evidence showing the back condition was incurred in 
or aggravated by service and evidence of continuity of 
symptoms and treatment since discharge.  

3.   New evidence associated with the claims file since the 
April 1978 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lumbar spine disability, and raises 
a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The May 1975 decision that denied the veteran's claim for 
service connection for a back condition is final. 38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  The April 1978 decision that reopened and denied the 
veteran's claim for service connection for postoperative 
residuals, fusion of lumbar spine back condition is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007). 

3.  Since the April 1978 final RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for lumbar spine spondylosis 
status post fusion have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (c) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA.

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a lumbar spine disability.  Therefore, 
no further notice or development under the VCAA is required 
with respect to the claim to reopen, including any discussion 
of the requirements outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As indicated above, the veteran's claim for service 
connection for a back condition had previously been 
considered and denied in a May 1975 rating decision. As the 
veteran did not appeal, that decision is final.  In response 
to a November 1977 letter from the veteran regarding his 
service connection claim for a back injury, the RO advised 
the veteran in December 1977 that he was provided with an 
explanation for the previous denial of service connection for 
a back condition in a May 1975 letter.  In January 1978, the 
veteran informed the RO of treatment received from a private 
physician for his back condition and requested that these 
records be obtained, which was accomplished. 

In an April 1978 rating decision, the RO reopened the claim 
for service connection for postoperative residuals, fusion of 
lumbar spine, but denied the claim on the merits.  Although 
the veteran submitted an October 1978 letter asking the RO to 
reopen and reconsider his claim, he failed to respond to the 
RO's letter later that same month advising him that he must 
submit new and material evidence; therefore, that decision is 
now final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most 
recently, the veteran sought to reopen his claim for service 
connection for a low back condition in March 2005.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 1978 RO 
decision that reopened and denied the claim for service 
connection on the merits.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Initially, in the May 1975 decision, the RO denied the 
veteran's claim for service connection for a lumbar spine 
disability (which the RO then characterized as a back 
condition) despite an October 1973 VA examination report 
showing that the veteran had spinal fusion of the lumbar 
spine in 1968, with two operative scars currently, and a 
diagnosis of postoperative for fusion of the lumbar spine, 
residuals and his DD214 showing that for the period in July 
1954 while assigned to the 82nd Airborne, Division 9, he was 
awarded the Parachute Badge, because service medical records 
were unable to be obtained; so there was no evidence to 
support the veteran's contentions that he injured his back 
after a parachute jump during service in 1954, received 
treatment at Ft. Bragg, and no medical opinion relating a 
current low back condition to service.  

In the April 1978 decision, the RO reopened the veteran's 
claim for service connection for a back injury after his 
October 1955 service separation examination report was 
obtained and associated with the claims file.  The report 
reflected that on physical examination, the veteran's spine 
and other musculoskeletal systems were evaluated as 
clinically normal; only his genitourinary system was found 
clinically abnormal.  It was noted that the veteran had 
previously been evaluated in the Urology clinic in June 1955 
and he had continued complaints of occasional pain in his 
right flank, similar to those that he previously was 
evaluated for.  In addition, a private treatment records from 
September 1977 for an unrelated ailment was associated with 
the claims file.   The RO denied service connection for 
postoperative residuals, fusion of lumbar spine because the 
condition developed too remote in time from service to 
reasonably be connected.

Evidence associated with the claims file since the April 1978 
rating decision includes a formal finding of unavailability 
of service medical records, noting that the veteran's service 
records were destroyed in the 1973 National Personnel Records 
Center (NPRC) fire and that there were no SGO's on file; a 
November 1956 report of medical history contemporaneous to an 
enlistment examination (not of record) for the Naval Reserve 
showing that the veteran reported an injury to his back in 
1955 while parachuting from a plane and received treatment at 
Ft. Bragg Hospital and Ft. Bragg Dispensary, North Carolina, 
while in the Army, but was not hospitalized; a July 2005 
letter from the veteran's representative stating that the 
veteran originally had back surgery in 1962 at the Mid-Island 
Hospital in New York City (but their records are not 
available), treatment at the VA Medical Center (VAMC) on 25th 
Street and 7th Avenue in New York in the late 1950s and early 
1960s, and treatment at the South Texas VA Health Care System 
(HCS) at Audie L. Murphy VAMC; a June 2006 response from the 
New York VAMC that they have no records for the veteran and 
that medical records from 1955 to 1960 are no longer 
available; a South Texas VA HCS record search, to include at 
Audie L. Murphy VAMC showing no records for the veteran; 
South Texas HCS records dated from September 2006 to January 
2007, reflecting that the veteran receives ongoing treatment 
for low back pain from his private primary care provider, Dr. 
Kellum of the Kellum clinic, and a notation in August 2007 
that the veteran sustained a job-related injury at Lackland 
Air Force Base and had been followed by WHMC Orthopedic as a 
workmen's compensation case; a March 2007 response from Audie 
L. Murphy Memorial VA medical center (VAMC) that they have no 
records for the veteran prior to September 15, 2006; an 
August 2007 MRI report for the lumbar spine reflects an 
impression of status post left knee arthroplasty post fusion 
at the L4-5 and L5-S1 levels, marked spinal canal stenosis at 
the L3-4 levels, bilateral neuroforaminal narrowing and left 
renal T2 hyperintense lesion that likely represent a cyst, 
needing further evaluation; a September 2007 VA orthopedic 
examination report in which the VA examiner diagnosed 
spondylosis, lumbar spine secondary to surgical status post 
fusion of the L4-L5 and L5-S1, without lower extremity 
radiculopathy, but concluded that due to the lack of evidence 
in the claims file, the VA examiner could not provide a nexus 
opinion without resorting to mere speculation; and a March 
2008 Board hearing transcript.

At the March 2008 hearing, the veteran testified that that he 
was in an 82nd Airborne unit, 505th Tank Company, making a 
jump when it was windy and it had rained the night before, 
when the veteran hit a mud pile, and his feet went down 
beyond his ankles.  His chute went one way and his body went 
another, resulting in the claimed back injury.  He furthered 
that he called for Medics, who picked him up and took him to 
a clinic where he was examined and they came up with a kidney 
problem, which on his separation examination was noted as 
right flank pain.  The veteran furthered that within a year 
after discharge, he sought treatment for his back in 1956 
from the VA in New York.  Then, when he joined the Naval 
Reserves, they noted the complaint with his back, and he has 
continued to receive treatment ever since.  Doctors Reeseman 
and Pollack in Farmingdale, New York treated him until about 
1972.  After the surgery in 1968, the veteran continued to 
have problems, and currently his lumbar spine disability is 
affecting his knees, bilaterally.  The veteran stated that he 
receives treatment for his back from his private physician 
Dr. Kelleon, in Marvlock, San Antonio, and does not go the VA 
at all.  The veteran also testified that he had an upcoming 
appointment with his private physician to obtain a medical 
nexus opinion at the end of March, and would submit any 
evidence he obtained to his representative for submission.

Clearly, the majority of the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that some of this 
evidence is "material" for purposes of reopening.  
Particularly, in light of the absence of all of the veteran's 
active service treatment records, but one, and one copy of a 
November 1956 report of medical history showing that on 
entrance into reserves, the veteran reported a back injury 
during active military service with treatment received at Ft. 
Bragg Hospital and Ft. Bragg Dispensary, North Carolina. 

If service treatment records are presumed missing, the 
Board's obligation to explain its findings and conclusions, 
and to assist the veteran is heightened. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The newly received evidence also includes the in depth 
testimony of the veteran at the March 2008 hearing, which 
shows a continuity of symptomatology between the veteran's 
current disorder and his period of service.  This was part of 
the basis for the prior denials.  The newly received evidence 
raises a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a); see Barr v. Nicholson, 21 Vet App 303 
(2007) (holding that a veteran's report of a continuity of 
symptomatology can be sufficient to establish service 
connection).  The Board reiterates that, for purposes of 
reopening, the credibility of the evidence is presumed.  See 
Justus, 3 Vet. App. at 512-513.

The Board finds that, under these circumstances, when 
considered by itself or with evidence previously of record, 
the aforementioned evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a lumbar spine disability.  As such, this 
evidence constitutes new and material evidence and the 
criteria for reopening the claim for service connection for a 
lumbar spine disability have been met.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


ORDER


As new and material evidence to reopen the claim for service 
connection for lumbar spine spondylosis status post fusion 
has been received, to this limited extent, the appeal is 
granted.


REMAND

In the present appeal, the veteran's service-connection claim 
was originally denied because the medical evidence did not 
reflect a current lumbar spine disability that could be 
linked to service.  At his March 2008 Travel Board hearing, 
the veteran testified that he has suffered from back pain and 
received treatment ever since a service-related injury in 
1955, when he injured his back jumping from a plane.  He 
sought treatment in-service at Ft. Bragg Hospital and Ft. 
Bragg Dispensary, North Carolina and within a year post-
active service.  In addition, on entry into the Naval 
Reserves in 1956, the veteran reported an injury to his back 
while parachuting from a plane during active service.  The 
veteran has consistently reported continued treatment, with 
spinal fusion in 1968, and he was diagnosed with post-
operative residuals on VA examination in October 1973.  In 
September 2007 he was diagnosed with spondylosis, lumbar 
spine secondary to surgical status post fusion of the L4-L5 
and L5-S1, without lower extremity radiculopathy.  

As discussed above, the veteran points to a specific 
parachute jump in 1955 (or 1954) where due to high winds, and 
rain the night before that saturated the ground, upon landing 
he hit a mud pile that caused his feet to go down behind his 
ankle, his chute to go one way and his body the other way, 
resulting in injury to his back.  The veteran's DD-Form 214 
shows that he earned the Parachute Badge in 1954 while with 
the 82nd Airborne.  In this case, the Board finds that 
although the veteran underwent a September 2007 VA orthopedic 
examination, the medical opinion of record does not 
adequately address the relationship between this incident, in 
light of the veteran's parachute badge in 1954, and the 
veteran's current lumbar spine disability(ies); therefore, 
the case must be remanded for an additional VA examination 
and accompanying etiological opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the veteran to undergo VA 
spine examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the original claim (as such 
claims will be decided on the basis of evidence of record.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
South Texas HCS dated from September 2006 to January 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since January 2007 
from the South Texas HCS, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession, to include 
all copies of service medical records (active and Reserve), 
and post-service medical records (private and VA), and ensure 
that its letter to him meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions: 

1.  The RO should obtain from the South 
Texas HCS all outstanding records of 
evaluation and/or treatment for the lumbar 
spine, from January 2007 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  
.
The RO should request the veteran to 
furnish all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA spine 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the  examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished  (with all 
findings made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The physician should clearly identify any 
current lumbar spine disability(ies).  
With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active service.  In rendering 
the requested opinion, the physician 
should specifically consider and discuss 
all evidence, to specifically include 
consideration of the veteran's testimony 
describing the 1955 (1954) parachute jump 
that caused his back injury in service.
 
The Board notes that the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion - such as causation, is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


